DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/03/2021 has been entered. Claims 1-3, 5, and 7-22 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(a) rejection previously set forth in the Non-Final Office Action mailed 05/03/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-20 have been cancelled. 
These claims are directed to a non-elected invention, a system to age distilled spirits, in an election without traverse made by the Applicant. Additionally, the claims contain subject matter distinct from the elected claims, such that the reasons for allowance for the elected claims do not also apply to the unelected claims.
Allowable Subject Matter
Claims 1-3, 5, 7-14, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed invention is Protzeller (US 2511877) in view of Desmond (US 20080105328 A1) and Ross (US 0739929 A).
Regarding claim 1, Protzeller teaches (Claim 7; Col. 5, lines 11-19; Col. 8, lines 34-36) a method of treating food productions by transporting the food products in an aircraft, wherein the chamber 
Protzeller is silent on the food product being a distilled spirit, the method comprising: storing the distilled spirits in one or more containment vessels. Protzeller is further silent on forming a through hole in one or more containment vessels, fitting a vapor tight diaphragm to the through hole so as to allow for pressure changes in the one or more containment vessels, wherein the diaphragm is provided with a puncture resistant sheath. 
Desmond teaches (Paragraph 0003, 0004) a storage travel system for storing and transporting (aging) flowable food-grade substances such as liquor (distilled spirit) on an aircraft.
Ross teaches (Page 1, lines 40-68) a bung in a cask with a hole that receives a diaphragm that expands when there is an accumulation of gasses in the cask. 
However, Ross also teaches (Page 1, lines 57-71) the diaphragm is punctured and releases gases after a certain amount of expansion. Therefore, the diaphragm of Ross is not vapor-tight, unlike the claimed invention. Additionally, Ross fails to teach a puncture resistant sheath for the diaphragm. As a consequence, claim 1 is allowable in view of the prior art.
Claims 2-3, 5, and 7-14 are allowable as a result of depending on allowable claim 1. 
Claims 21 and 22 are also allowable for the same reasons as claim 1, namely that the closest prior art, Ross (US 0739929 A), fails to teach the vapor tight diaphragm  and puncture resistant sheath claimed in both claims 21 and 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792